Case 20-00305   Doc 90   Filed 03/19/21 Entered 03/19/21 12:23:22   Desc Main
                           Document     Page 1 of 5
Case 20-00305   Doc 90   Filed 03/19/21 Entered 03/19/21 12:23:22   Desc Main
                           Document     Page 2 of 5
Case 20-00305   Doc 90   Filed 03/19/21 Entered 03/19/21 12:23:22   Desc Main
                           Document     Page 3 of 5
Case 20-00305   Doc 90   Filed 03/19/21 Entered 03/19/21 12:23:22   Desc Main
                           Document     Page 4 of 5




      X




                                            .s. Janet G. Reasoner
Case 20-00305   Doc 90   Filed 03/19/21 Entered 03/19/21 12:23:22   Desc Main
                           Document     Page 5 of 5
